Bersin Props., LLC v County of Monroe Indus. Dev. Agency (2017 NY Slip Op 09056)





Bersin Props., LLC v County of Monroe Indus. Dev. Agency


2017 NY Slip Op 09056


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1465 CA 17-00513

[*1]BERSIN PROPERTIES, LLC, PLAINTIFF-APPELLANT,
vCOUNTY OF MONROE INDUSTRIAL DEVELOPMENT AGENCY, ET AL., DEFENDANTS, TOWN OF IRONDEQUOIT AND EAST IRONDEQUOIT CENTRAL SCHOOL DISTRICT, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


QUINN EMANUEL URQUHART & SULLIVAN, LLP, NEW YORK CITY (ANDREW R. DUNLAP OF COUNSEL), FOR PLAINTIFF-APPELLANT.
HARTER, SECREST & EMERY LLP, ROCHESTER (EDWARD F. PREMO, II, OF COUNSEL), FOR DEFENDANT-RESPONDENT TOWN OF IRONDEQUOIT. 
FERRARA FIORENZA PC, EAST SYRACUSE (CHARLES E. SYMONS OF COUNSEL), FOR DEFENDANT-RESPONDENT EAST IRONDEQUOIT CENTRAL SCHOOL DISTRICT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered June 2, 2016. The order and judgment, inter alia, granted the motion of defendant Town of Irondequoit for summary judgment dismissing the amended complaint against it and for partial summary judgment with respect to the second through fourth counterclaims. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court